Citation Nr: 1746821	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  09-44 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to increases in the (30 percent prior to March 31, 2016 and 50 percent from that date) staged ratings assigned for PTSD).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1977 to September 1980.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2007 and March 2009 rating decisions by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  The January 2007 rating decision granted service connection for PTSD, rated 30 percent, effective October 21, 2004.  The March 2009 rating decision denied service connection for hypertension.  In March 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In July 2013, the case was remanded for additional development.  Based on that development, in March 2014, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA); such opinion was received in April 2014.  The Veteran was provided a copy, and afforded opportunity to respond.  In January 2015 and September 2015, the Board remanded the matters for additional development.  An interim (August 2016) rating decision increased the rating for PTSD to 50 percent, effective March 31, 2016.  In January 2017, the Board again remanded the claim for additional development. 

During the pendency of the appeal, April 2015 and July 2016 rating decisions awarded temporary total (100 percent) hospitalization ratings for PTSD from June 23, 2014 through August 2014 and from May 11, 2016 through June 2016, under 38 C.F.R. § 4.29.  Accordingly, those periods are not for consideration herein.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.



REMAND

The Board finds that further development of the record remains necessary for proper adjudication of the instant claims.

The January 2017 Board remand directed the AOJ to arrange for a VA examination to determine the etiology of the Veteran's hypertension (as an April 2016 opinion was incomplete and was found to be inadequate).  The July 2017 opinion received in response to the January 2017 remand is also incomplete (and inadequate).  The examiner, in part, opined that the Veteran's hypertension is less likely than not due to or a result of his PTSD.  The examiner explained "there is no epidemiological data in medical literature documenting hypertension caused by PTSD keeping in mind that hypertension is common in middle aged and older people, particularly African Americans."  The examiner did not (as was requested) comment on the opinions in the matter already in the record (including a VA treatment provider's July 2007 and April 2009 opinions) and the evidence (available on VA's public website) indicating "current thinking is that the experience of trauma brings about neurochemical changes in the brain" that "may create a vulnerability to hypertension" (which seems to contradict the reasoning provided.  Under Stegall v. West, 11 Vet. App. 268, 271 (1998), a remand is necessary to ensure compliance with the Board's directives.  

The Board also directed the AOJ to arrange for a VA examination to, in part, determine the etiology of the Veteran's substance abuse.  The March 2017 opinion received in response is incomplete (and found to be inadequate) because the examiner did not address whether the substance abuse was caused or aggravated by the Veteran's service-connected PTSD, but only addressed whether it was directly related to the Veteran's service.  Consequently, corrective action is necessary.  See Stegall, 11 Vet. App. at 271.  

The case is REMANDED for the following:

1. The AOJ should secure for association with the record updated records of all VA treatment the Veteran has received for PTSD, substance abuse, and hypertension from January 2017 to the present (to specifically include treatment at the Jesse Brown VAMC). If any such records are unavailable, the reason must be explained for the record, and the Veteran should be so advised.

2. The AOJ should then arrange for the Veteran's record to be forwarded to an appropriate VA psychiatrist or psychologist (one who has not previously examined the Veteran or offered an opinion in this matter, if possible) for review and an advisory medical opinion regarding the etiology of his substance abuse.  Based on a review of the record (to specifically include this remand, STRs, and postservice treatment records, including the August 2013 VA examination report, April 2014 VHA opinion, disability benefits questionnaire (DBQ) completed by the Veteran's treating VA psychiatrist in July 2014, March 2016 VA examination report (and June 2016 supplemental opinion), the June 2016 DBQ completed by the treating VA psychiatrist, and March 2017 VA examination report), the examiner should respond to the following:

a) Is the Veteran's substance abuse at least as likely as not (a 50% or better probability) a symptom of his service-connected PTSD?  Please provide a detailed explanation of rationale for this opinion, with citation to factual data/medical literature as indicated.  Please comment on the medical opinions already in the record in this matter (expressing agreement or disagreement with each, with rationale).

b)  If the substance abuse is determined to not be a symptom of, his PTSD, please identify all symptoms and impairment found or shown by the record from October 21, 2004 to the present that are attributable solely to the substance abuse (and not also to PTSD).  Also please describe the nature, frequency, and severity of all current symptoms and impairment of social and occupational functioning attributable to the Veteran's PTSD (distinguishing such from any that may be attributable solely to other non-service connected psychiatric diagnoses).

3. The AOJ should then arrange for the Veteran's record to be forwarded to an internist (who has not previously examined the Veteran, if possible) for review and an advisory medical opinion regarding the etiology of his hypertension.  Based on a review of the record (to specifically include this remand, STRs, and postservice treatment records), the examiner should respond to the following:

What is the most likely etiology for the Veteran's hypertension?  Specifically, was it  either caused or aggravated (the concept of aggravation must be specifically addressed) by his service-connected PTSD (and claimed substance abuse disorder if such is found to be a manifestation of PTSD)?  

The examiner must explain the rationale for all opinions, with citation to supporting clinical data, as deemed appropriate, and comment on the opinions in the matter already in the record (including the VA treatment provider's July 2007 and April 2009 opinions) as well as the evidence available on VA's public website.

4. The AOJ should then review the entire record and readjudicate the claims.  If a benefit sought is not granted, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

